UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4298


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AUBORN FRANK SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cr-00400-HFF-1)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Leesa Washington, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Auborn    Frank    Smith       appeals    from      his    conviction         and

180-month         sentence     imposed       following          his    guilty        plea     to

possession of a firearm by a convicted felon.                           Smith’s attorney

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      addressing        the        validity     of        the     plea        and    the

reasonableness of the sentence, but stating that there was no

merit to the appeal.            Smith was advised of his right to file a

pro se supplemental brief, but has not done so.                              Our review of

the record discloses no reversible error; accordingly, we affirm

Smith’s conviction and sentence.

              We find that Smith’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.           Smith was properly advised of his rights, the

offense     charged,     and    the       mandatory     minimum        and     the    maximum

sentence for the offense.                 The court also determined that there

was an independent factual basis for the plea and that the plea

was   not    coerced    or     influenced        by   any   promises.           See    United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

              Appellate courts review sentences imposed by district

courts      for    reasonableness,         applying     an       abuse    of    discretion

standard.         Gall v. United States, 128 S. Ct. 586, 597 (2007);

see also United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).       When    sentencing       a    defendant,       a   district       court       must:

                                             2
(1) properly      calculate         the     guideline        range;       (2)    treat     the

guidelines as advisory; (3) consider the factors set out in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008); and (4) explain its

reasons for selecting a sentence.                    Pauley, 511 F.3d at 473.               We

presume    that      a    sentence          within     the         properly       calculated

sentencing guidelines range is reasonable.                              United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see also Rita v.

United    States,    127       S.     Ct.    2456,    2462-69        (2007)       (upholding

application of rebuttable presumption of correctness of within

guideline sentence).

            Here, the district court imposed a variance sentence

of 180 months, which was below the advisory guideline range.

Because the district court adequately explained the bases for

the   variance      and    because          the   amount      of     the       variance    was

reasonable, we find no abuse of discretion in the sentence of

180 months of imprisonment.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                     We

therefore affirm Smith’s conviction and sentence.                                This court

requires   that     counsel      inform       her    client,       in   writing,     of    his

right to petition the Supreme Court of the United States for

further    review.        If    the    client       requests       that    a    petition    be

filed,    but   counsel        believes       that    such     a    petition       would    be

frivolous, then counsel may move in this court for leave to

                                              3
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  4